COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN RE: PLAINS PIPELINE, L.P. AND              §              No. 08-19-00224-CV
  PLAINS ALL AMERICAN PIPELINE,
  L.P.,                                         §          AN ORIGINAL PROCEEDING

                       Relators.                §                IN MANDAMUS

                                            §
                                          ORDER

       The Court has this day considered the Relators’ motion for emergency stay and concludes

the motion should be GRANTED. The Honorable John L. Pool is directed to stay all

proceedings in cause number DC16-17018, styled Winkler Land, LLC and Winkler Services,

LLC and Plains Pipeline, L.P. and Plains All American Pipeline, L.P., pending disposition of

this mandamus proceeding or further order of this Court.

       IT IS SO ORDERED this 4th day of September, 2019.

                                                    PER CURIAM